 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 1 of 6 PageID #: 42




                          UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

IOU CENTRAL, INC.                               §
                                                §
v.                                              §   CIVIL NO. 4:20-CV-676-SDJ
                                                §
QUICK TURN RECON, INC., ET AL.                  §

                                          ORDER

       Before the Court is a Motion to Set Aside and Vacate Default Judgment, (Dkt.

#11) (“the Motion”),1 by Defendants Quick Turn Recon, Inc. (“Quick Turn”), Gary Alan

Charlton, and Elizabeth Legg Charlton (“the Charltons”). The Court, having reviewed

the Motion, the record, and the applicable law, hereby GRANTS Defendants’ motion,

(Dkt. #11), to set aside and vacate the default entered by the clerk.

                                      I. BACKGROUND

       Plaintiff IOU Central, Inc. filed suit in this Court on September 9, 2020, and

purported to serve the Complaint upon Defendants on September 11, 2020. (Dkt. #5,

#6, #7). However, Plaintiff’s agent physically served only Elizabeth Legg Charlton.

(Dkt. #7). Plaintiff’s agent purported to serve Quick Turn Recon, Inc. directly by

serving Ms. Charlton, whom Plaintiff labeled an “Officer/R.A.” of the corporation.




       1  In their motion to vacate and set aside the clerk’s entry of default, Defendants
incorrectly refer in the Motion’s title to the clerk’s entry of default as a “default judgment.”
As this Order explains, and pursuant to Federal Rule of Civil Procedure 55, “default” is
distinct from “default judgment.” In this Order, the former—and not the latter—is squarely
at issue.
                                               1
 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 2 of 6 PageID #: 43




(Dkt. #5). Plaintiff served Gary Alan Charlton only by way of substitute service

through Ms. Charlton. (Dkt. #6).

       After purported service of process on September 11, 2020, twenty-one days

elapsed without an answer by any of Defendants. On October 6, 2020, and upon

Plaintiff’s request, (Dkt. #8), the clerk of this Court entered default against

Defendants pursuant to Federal Rule of Civil Procedure 55(a), (Dkt. #9). Defendants

filed their Answer on October 15, 2020, (Dkt. #10), and submitted the motion to vacate

the clerk’s entry of default, (Dkt. #11), on October 22, 2020.

      The Motion observes that the Complaint was physically served only upon one

named Defendant, Elizabeth Legg Charlton, who no longer resides with her ex-

husband and co-Defendant Gary Charlton and who allegedly “was not involved in her

ex-husband’s business entities.” (Dkt. #11 ¶ 4). Ms. Charlton was allegedly unsure of

why she was served and purportedly did not deliver the Complaint to the other

Defendants for weeks. (Dkt. #11 ¶ 4). Upon receiving the Complaint, the other two

Defendants soon thereafter filed their Answer, (Dkt. #10), and a motion to set aside

the clerk’s entry of default. (Dkt. #11 ¶ 5). Hence, the Motion asserts, Plaintiff’s

service of process was not “reasonably calculated” to reach Defendants, and thus

caused the delay in Defendants’ filing. See (Dkt. #11 ¶¶ 3–5).

      Defendants have not filed a motion for leave to file the untimely Answer.

Additionally, Plaintiff has neither filed a motion for default judgment nor submitted

a response to Defendants’ Motion to Vacate, (Dkt. #11). Pursuant to Local Rule CV-

7(e), a party is permitted fourteen days to respond to a motion (other than summary-

                                           2
 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 3 of 6 PageID #: 44




judgment motions, for which twenty-one days are permitted). More than fourteen

days have elapsed since Defendants filed the motion to vacate with this Court. See

(Dkt. #11).

                                 II. LEGAL STANDARD

      For the Court to set aside the clerk’s entry of default, Defendants must show

good cause. FED. R. CIV. P. 55(c). The Fifth Circuit has interpreted “good cause” to be

a liberal standard, Amberg v. Fed. Deposit Ins. Corp., 934 F.2d 681, 685 (5th Cir.

1991), requiring the defaulting party to demonstrate the presence of such factors as

an unwilful failure to act through excusable neglect, a lack of prejudice towards the

non-defaulting party if the default is set aside, and the presence of a meritorious

defense. Effjohn Int’l Cruise Holdings, Inc. v. A&L Sales, 346 F.3d 552, 563 (5th Cir.

2003); see also Lacy v. Sitel Corp., 227 F.3d 290, 292 (5th Cir. 2000). These factors are

not exclusive but serve simply as a means to identify good cause. Effjohn, 346 F.3d at

563 (citing Dierschke v. O'Cheskey, 975 F.2d 181, 184 (5th Cir. 1992)). Other factors,

such as whether the party acted expeditiously to correct the default, may also be

considered. Id. The Fifth Circuit has identified only one such factor, willful default,

as conclusively defeating a motion to vacate. Lacy, 227 F.3d at 292.

      Plaintiff has not yet moved the Court to enter default judgment. However, the

question of default judgment informs the Court’s analysis in deciding whether to set

aside the clerk’s entry of default. Federal courts, including in this circuit, strongly

disfavor default judgments. See, e.g., Lewis v. Lynn, 236 F.3d 766, 767 (5th Cir. 2001)

(quoting Sun Bank of Ocala v. Pelican Homestead & Sav. Ass’n, 874 F.2d 274, 276

                                           3
 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 4 of 6 PageID #: 45




(5th Cir.1989)) (noting that “[d]efault judgments are a drastic remedy, not favored by

the federal rules and resorted to by the courts only in extreme situations.”); Lacy, 227

F.3d at 292 (quoting Gen. Tel. Corp. v. Gen. Tel. Answering Serv., 277 F.2d 919, 921

(5th Cir. 1960)) (explaining that “any doubt should, as a general proposition, be

resolved in favor of the movant to the end of securing a trial upon the merits.”).

                                    III. DISCUSSION

A. Defendants’ Motion to Set Aside and Vacate Default Judgment is
   Supported by Good Cause.

      Here, nothing in the record reflects a willful failure to act by Defendants. To

the contrary, Plaintiff’s physically serving only Ms. Charlton, who is no longer

married to or living with Mr. Charlton and who allegedly has little or no involvement

in the business, supports a finding by the Court of excusable neglect. (Dkt. #5, #6, #7,

#11). Additionally, there is no indication that Defendants’ thirteen-day delay in filing

materially prejudices Plaintiff, and the Court deems such prejudice unlikely. The

absence of a response by Plaintiff to Defendants’ Motion to Vacate, (Dkt. #11), only

further evinces the lack of prejudice to Plaintiff.

      As to Defendants’ potentially “meritorious defense,” Plaintiff alleges that

Defendants the Charltons fraudulently procured a loan by not disclosing their divorce

or the dissolution of Quick Turn in the loan-application process. (Dkt. #1 ¶ 24).

Plaintiff further asserts that Defendants subsequently breached the loan agreement

by misusing loaned money and failing to pay back the loan in accordance with the

agreement. (Dkt. #1 ¶ 50). In response to these allegations, Defendants argue that


                                            4
 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 5 of 6 PageID #: 46




they have paid $200,000 of the $270,000 loan.2 (Dkt. #11 ¶ 6). Defendants also claim

not to have used any loan money to fund Quick Turn or the divorce. (Dkt. #11 ¶ 6). If

the allegations contained in the motion are true, Defendants have a potentially

meritorious defense to Plaintiff’s claims.

      Given the apparent absence of willfulness in Defendants’ delay, the relatively

minimal delay in proceedings of thirteen days, the lack of identifiable prejudice to

Plaintiff, and Defendants’ potentially meritorious defense, the Court GRANTS

Defendants’ motion to set aside the clerk’s entry of default.

B. Defendants Must Submit a Motion for Leave to File Their Untimely
   Answer.

      Because the deadline for Defendants to timely file their Answer elapsed before

their Answer was filed, see FED. R. CIV. P. 12(a)(1)(A)(i), Defendants must file a

motion for an extension of time, i.e., for leave to file an untimely answer, in order to

have their Answer deemed properly filed. See FED. R. CIV. P. 6(b)(1)(B). Motions for

leave are often filed concurrently with a motion to set aside a default and are similarly

analyzed for excusable neglect. Id.

      In Strauss v. Lake City Credit, this Court granted a motion to set aside the

clerk’s entry of default, and, in so doing, granted the defendant fourteen days

subsequent to the date of the order to file an answer. No. 4:19-CV-620, 2020 WL

4583520, at *1 (E.D. Tex. Aug. 10, 2020). Here, the Court adopts a similar approach




      2  IOU Central seeks to recover the remaining balance on the loan plus fees and
interest due, which allegedly exceeds $76,000. See (Dkt. #1 ¶ 5).
                                             5
 Case 4:20-cv-00676-SDJ Document 12 Filed 11/20/20 Page 6 of 6 PageID #: 47




concerning Defendants’ untimely answer. Defendants shall have fourteen (14) days

from the date of this Order to file their motion for leave to file an untimely answer.
        .                         IV. CONCLUSION

      The Court hereby ORDERS that Defendants’ Motion to Set Aside and Vacate

Default, (Dkt. #11), is GRANTED.

      It is further ORDERED that the Clerk’s Entry of Default, (Dkt. #9), be set

aside and vacated.

      It is further ORDERED that Defendants must submit a motion for leave to

file an untimely answer no later than fourteen (14) days from the entry of this Order.

            So ORDERED and SIGNED this 20th day of November, 2020.




                                                      ____________________________________
                                                      SEAN D. JORDAN
                                                      UNITED STATES DISTRICT JUDGE




                                           6
